DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 14, the cancellation of claim 8 and the arguments presented has overcome the rejections of claims 1-4, 9, 11-12, 14 and 18 as being unpatentable over Kim in view of Zhang and claims 5-6 and 15-16 as being unpatentable over Kim and Zhang further in view of Kikuchi and the objection to claims 7-8, 10, 13, 17 and 19-20 as presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 7-8, 10, 13, 17 and 19-20 were objected to as depending from a rejection base claim but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the recitations of the base claim and any intervening claims. Presently, Applicant has amended independent claims 1 and 14 to include the allowable subject matter of now cancelled claim 8. This amendment has overcome the rejections and objection previously presented in the Office Action dated 12/06/2021. Therefore, the Examiner has withdrawn the rejections and objection. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Kim, Zhang and/or Kikuchi to teach and/or suggest the limitations of claims 1 and 14 as amended or that teach and/or suggest the patterning method and/or manufacturing method recited in independent claims 1 and 14 as amended. Therefore independent claim 1, claims 2-7 and 9-13 depending therefrom, as well as independent claim 14 and claims 15-20 depending therefrom are allowable. With no outstanding . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899